Citation Nr: 9935334	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  97-11 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than July 31, 1996, 
for the assignment of a total rating for compensation 
purposes based on individual unemployability due to service-
connected disorders.

(The issue of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred pursuant to treatment 
accorded the veteran in May 1996 at Neshoba (Mississippi) 
County Hospital and Jeff Anderson Regional Medical Center 
(Meridian, Mississippi) is the subject of a separate 
appellate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from March 1952 to February 
1956.  Service records show that he also had more than three 
years and three months of prior service.

This specific claim arises from a decision rendered in June 
1999 by the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA), wherein it was 
determined, in effect, that July 31, 1996, was in fact the 
appropriate effective date for the assignment of a total 
rating for compensation purposes based on individual 
unemployability due to service-connected disorders.

A personal hearing was held before the undersigned Acting 
Member of the Board, by means of video teleconferencing, in 
May 1998.


REMAND

In June 1999, the Jackson RO denied the veteran's claim for 
assignment of an effective date earlier than July 31, 1996, 
for the award of a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disorders.  The case was thereafter returned to the Board, at 
which time the veteran's representative submitted a timely 
Notice of Disagreement (NOD) on that issue.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, in instances in which a timely NOD has been submitted, 
and the claim has been forwarded to the Board without 
issuance of a Statement of the Case (SOC) or 

Supplemental Statement of the Case (SSOC), the Board is to 
remand that claim to the RO for issuance of an SOC or SSOC, 
as appropriate.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this claim is REMANDED for the following:

1.  The RO should issue an SOC or SSOC, 
as appropriate, with regard to the issue 
of entitlement to an effective date 
earlier than July 31, 1996, for the 
assignment of a total rating for 
compensation purposes based on individual 
unemployability due to service-connected 
disorders.

2.  If a timely Substantive Appeal is 
thereafter received, the RO should 
forward the veteran's claim for an 
earlier effective date to the Board for 
appellate review as warranted.  

NOTE:  The RO is to ensure that any 
action taken by it with regard to this 
matter is communicated to the proper 
authorities at the Jackson VA Medical 
Center, which has jurisdiction over the 
veteran's pending claim for payment or 
reimbursement of unauthorized medical 
expenses incurred pursuant to treatment 
accorded the veteran in May 1996 at 
Neshoba County Hospital and Jeff Anderson 
Regional Medical Center, and which has 
been deemed to be inextricably 
intertwined with the earlier effective 
date question.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action on this matter unless 
requested to do so.  The purpose of this REMAND is to ensure 
compliance with due process considerations.  No inferences 
should be drawn therefrom.

(The issue of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred pursuant to treatment 
accorded the veteran in May 1996 at Neshoba (Mississippi) 
County Hospital and Jeff Anderson Regional Medical Center 
(Meridian, Mississippi) is the subject of a separate 
appellate decision.)



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




